Title: To Alexander Hamilton from William Seton, 29 March 1794
From: Seton, William
To: Hamilton, Alexander



New York 29th March 1794
My Dear sir

I have been much chagrined at the delay in forwarding you the required papers, but when so many are concerned, it is difficult to go on very fast, tho I do assure you I got them finished as quick as I possibly could. The President forwards them on to you this day, and I trust they will be satisfactory, tho it mortifies me, that they should be always giving you so much vexation and trouble.
I did not make any purchases for Mr. Church after I received your Letter, tho Shares have been down so low since, that the Latter purchase to compleat, would have redeemd the average of the whole very low indeed. The night before last owing to the news from the West Indies, all Stocks started in price immediately from 5 to 6 ⅌ Cent and they keep rising. Shares are now 107 @ 108. Whenever you think it is prudent I should go on buying, you will be so good as to let me know, as I wrote to Mr. Church by the last Vessell that sailed that I should not purchase any more till I heard from you—the whole Sum drawn for and invested is £7856. 1. 6 Sterling.
It struck me in writing over the Treasury Statements, to ask the question, whether it is probable any Commission will ever be allowed for the purchases I made of Stock for the Public. I merely mention it, but not with the least view of urging it. If anything comes it is well. I am with the sincerest esteem & respect   Dear sir   Your Obliged Obed He Srt

Wm Seton
Alexr. Hamilton Esqr

